! -.
‘_ 5i


              OFFICE   OF THE ATTORNEY GENERAL OF TEXAS
                                      AUSTIN




                   Tour rotter   O?
        our opialoa the ioll
        -1         .
Honorsblo XurphP Qle,     Page a




     18 used in aooordanae with the tame and oon-
     Qitionr above set out, and I do hereby bind
     myself, my helm,   rxeoutore and ldmlnIstrator8,
     to Warrant and Forever Ihdand all and singular
     the 4414 premises .onto the said Albert    County,
     againet every poreon wbo8soever 14wfllr-I P olalm-
     ing, or to olalu the same or any part ‘thereof*.
           Tim rlll  4bovr mentioned,  an4 a deed which
     18 quoted from above, oonvey8 srveral traots
     of real sstate,  Inoludlhg acreage propOrtles
     resldenoe properties,   and oomsrrolal propertjes
     in Liberty end Chambers Counties.
            *Both the ~111 as4 the deed state tb4t    the
     revenues from such properties MJ be used ior
     re-Investmint,    vepalrs, oonstruotion ot rental
     properties,    or oonstruotion of hospital faail-
     Itles,   and/or aalntenahoe and 414 in operation
    ~oi any oounty hospital whloh nay be establlehed.
     The principal    however m47 be ared only for mr-
    aanent construction      of 4 hospital bulldIng.
            *In other words it is our Interpretation
     that the County has bkorlted       a nuubsr of prop-
     lrtlos whloh my be used ior the purpoee or
     lreotion   and 41Q In saintainlhg,    or the endow-
     ment of 4 hospital or mealoal and treatment
     oenter.
          sTour opinion   18 sought as to whether or
     not the properties   80 o o nveyed
                                      a relubjeotto
     ad valorem tax.8 to th? State, County, or any
     other polltioal   subdIvision or munlclpallty.
            Ylss Kersting died’ lfovember as, 1941, sn4
     on suoh date there were taxrs already past duet
     444 therefore    Irhould llko for your rullsg to
     lnolutle the sUbjeot    o? taxation both before 446
     after   suoh date, whloh is the date that    title
     pure4    to the oouatf.”
           Artlole VIII, Seotlon 9, Constitutfon of Texas,
provider,   in part, that =the Leglelaturo may, b;l general
laws, exempt $rom taxation pub110 propertq rued ior poblio
DQrposes. e
      _..
        :
     I-   Boaorsbls    Itrrphr 0018, Psge 8


 I        provl4..
                       Artlole Xl, Zkotlon *, Constltutloa
                      8. ?0110w.:
                                                              of T4x48,

                                       of oountles, oltlmi snd towns,
                  owned‘The
                         and gloper3
                              eld o p for pub110 purposee, SUCII
                  se ublla buIldIngs snd the sltas thsrefo?,      Tire
                  utg Pnes and ths fornlture  thereof, snd sll prop-
                  arty used, or Inten4ed for ortIngul8hl.g    fin.,
                  publI0 grounde sn4 all other property devoted
                  exo2uslvely to.the us8 snd benefit of tha Inabllo
                  shsll be exempt from forord ssle is4 ?rm tum-
                  tloa, provI4e4, nothlag hsnla shsll pnvont the
                  lnroroeaent o? the vendors lien, the neahsaIo8
                  or builders lion, ,or other liens nsw sx18tlng.a
                      Pursuant  to ths sbovs oonstitutl.onsl provlslons
          the Legislature a? !km4s rsoogalsed the ‘?ollawlag exemption
          front tsxstion,   whloh we quote, In part, iror 4tIols    7150,
          Vernon*& Tsxae Civil Statutes,
                       The rollowIng property    shll   bo lxsapt
                  from tsx4tloa. to-wltr
                       r* * z

                        NPubllo proper&. - All property whether
                  real or pernonal,  belonging exaluslvsly to this
                  State, or any polIt~osl.,~b4lvIslon    thereof, or
I,       “.       the United States,         .
                      ft is apparent Srom an er4mIn4tlon o? the quoted
          tenun   of the last will rob tsstsment o? Miss Pettl* Kerstlag,
          4evlslsg the property in quortion, and of the ,babondum olauee
          of the doe4 oanveplng suoh tipertp,        alscquoted   that Llbsrty
          Oounmt~  on and after tbs 25rg day of I-Member 1941 beosms
          the o wnero fsuc h   p r olrtlss, and they .were bevoted to 8 pub-
          1Io purpose, within tg l o o ntemp la tlo n 8a4 purview of the coa-
          stitutlonsl   and ntatutorr    DrOViEiOM shove 44verteU to, so
     I    se to be ezempt fr6m MU valoram t-axes.
                      However, thle kxsmpt btstub wwlQ not aperats
     /    retmaotlvely    to aonfer my sxsmptlon ?roa ad vslorcmi tares
          upon the owner or owners o? this rssl eststo whloh might sl-
          ready hsvs aoorued and bsoome 4elInpuent for prior years,
          unless, or oourss, the thea owmrs were entitled to exemption
          from ad valors~ tars8 under other pertinent provision8 o? the
     I    0onetltutlon   an4 statutes.     Inssmuoh l e you do not point to
          44 suoh statue,     we assume that sona lslsts la snswerlng t&t
     i
(    .




EonorablsKurpht Cole, Fags 4


the ownsr or owners of this realty,prior to Novembsr 22,
1941, when title was osst upon thr County of Llbsrtr,would
be liable   ior 4Q valoren   taxes   4corulng, usdir   oontrolllng
statutes,               1, 1941, for said p34r, snd for all
            a8 0s January
delinquenttaxee oi prior ye&r81 but ad valorem taxes there-
on for the rear 1942 and subsequsntysars would not be &us
and oollrotlblerrom ths Countyor Llbertr,lo long ss ths
oondltlonsobtaln Allah woulil aedntaln the title to suoh
property in Liberty Oountr under the devlee ad oonvsy4nos
reterredto.
            Trustingtb, foregoing      rtiif   answers your lnqulriee,
wo 4re